

116 HRES 749 IH: Recognizing the 50th anniversary of Taco John’s and celebrating the contributions the company and its franchise owners provide to local communities across the country.
U.S. House of Representatives
2019-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 749IN THE HOUSE OF REPRESENTATIVESDecember 9, 2019Mrs. Axne (for herself, Ms. Cheney, Mr. Bacon, and Mr. Smith of Nebraska) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the 50th anniversary of Taco John’s and celebrating the contributions the company and
			 its franchise owners provide to local communities across the country.
	
 Whereas, in 1968, restaurateur John Turner approached camper and trailer manufacturer, Harold Homes, to build a small taco shop in celebration of the annual Cheyenne Frontier Days;
 Whereas, in 1969, John Turner and Harold Holmes bought the franchising rights to Taco John’s after the restaurant’s initial success proved to be popular within the community;
 Whereas Taco John’s franchise business model allows new entrepreneurs across the country to go into business for themselves, but not by themselves;
 Whereas Taco John’s and its franchise owners provide crucial support to local communities through vocational training and corporate social responsibility initiatives;
 Whereas Taco John’s makes important societal contributions by sponsoring educational programs and also has developed a partnership with Jonah Bank to fund suicide prevention programs in Wyoming;
 Whereas, by utilizing the franchise business model, Taco John’s provides comprehensive training opportunities and scalability, offering entry-level workers with lifelong skills that are versatile across industries;
 Whereas today, Taco John’s operates and franchises nearly 400 restaurants in 23 States and supports over 13,000 jobs, making it one of the largest Mexican quick-service restaurant brands in America;
 Whereas the restaurant brand is concentrated in Wyoming, Montana, Nebraska, North Dakota, South Dakota, Iowa, Illinois, and Minnesota;
 Whereas Taco John’s trademarked the rights to the worldwide celebration of Taco Tuesday; Whereas Taco John’s has created popular and innovative menu options, specifically the Six Pack and a Pound, Potato Ole, Nachos Navidad, and other menu classics that are enjoyed by customers across the country; and
 Whereas Taco John’s is a pride of the West and Midwest: Now, therefore, be it  That the House of Representatives recognizes the 50th anniversary of Taco John’s and celebrates the contributions the company and its franchise owners provide to local communities across the country.
		